Corrected Notice  of Allowance
Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-15-2022 under Information disclosure Statements (IDS; USPTO 1449) to be considered, which have been placed of record in the file. Claims 10-48 are pending. Claim 1-9 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-15-2022 was filed after the mailing date of the Notice of Allowance  on 06-07-2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 10-48 are allowed.
The following is an examiner’s statement of reasons for allowance:  
		Applicant has filed on 07-15-2022 information disclosure statements (IDS; USPTO 1449) to be considered. Examiner has considered and extensively searched the information disclosure statements (IDS; USPTO 1449). The cited prior arts on USPTO 1449 fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 10-38
a first opening or groove of the first film, the first opening or groove being disposed in the first film; a third film over the first film; a fourth film over the third film; an emission display unit between the third film and the fourth film; a second film on the fourth film; an elastic member disposed in correspondence with a bending portion of the third film; and an adhesion layer between the third film and the elastic member, wherein the third film and the fourth film include the bending portion overlapping the first opening or groove of the first film.
For Claims 39-48
a plastic layer over the film; an encapsulating layer over the plastic layer: an organic emission layer between the plastic layer and the encapsulating layer; and an adhesion layer between the film and the plastic layer, wherein the plastic layer includes a bending portion overlapping the opening or groove of the film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450

/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-20-2022